This is an action at law in the circuit court, and we find no final judgment in the record which would support an appeal under section 2837 of the Code of 1907, or any other statute. The only judgment that we find is one sustaining the defendant's demurrer to the complaint, and if there is a local law authorizing an appeal from such a ruling before the rendition of a final judgment in the case, the same has not been brought to our attention, nor have we been able to find such a provision. This court therefore is without jurisdiction to consider the rulings assigned as error in the absence of such a judgment as will support an appeal. The appeal is therefore dismissed.
Appeal dismissed.
McCLELLAN, SAYRE, and GARDNER, JJ., concur.